

116 SRES 232 IS: Calling for the immediate extradition or expulsion to the United States of convicted felons Joanne Chesimard and William Morales and all other fugitives from justice who are receiving safe haven in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States.
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 232IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Menendez (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling for the immediate extradition or expulsion to the United States of convicted felons Joanne
			 Chesimard and William
			 Morales and all other fugitives from justice who are
			 receiving safe haven in Cuba in order to escape prosecution or
 confinement for criminal offenses committed in the United States.Whereas Joanne Chesimard, one of the most wanted terrorists of the Federal Bureau of Investigation, was convicted of the May 2, 1973, murder of New Jersey State Trooper Werner Foerster;Whereas William Morales, leader and chief bomb-maker for the terrorist organization Fuerzas Armadas de Liberación Nacional, committed numerous terrorist attacks on United States soil, including the bombings of Fraunces Tavern in lower Manhattan on January 25, 1975, and the Mobil Oil employment office in New York on August 3, 1977, which killed 5 people and injured over 60 others;Whereas more than 70 fugitives from the United States, charged with offenses ranging from hijacking to kidnapping to drug offenses to murder, are believed to be receiving safe haven in Cuba;Whereas other fugitives from United States justice who are receiving safe haven in Cuba include Charles Hill, wanted for the killing of a State trooper in New Mexico, and Victor Manuel Gerena, on the list of the 10 most wanted fugitives of the Federal Bureau of Investigation for carrying out a brutal robbery of a Wells Fargo armored car in Connecticut;Whereas, according to the Treaty Between the United States and Cuba for the Mutual Extradition of Fugitives from Justice, signed at Washington April 6, 1904 (33 Stat. 2265), and the Additional Extradition Treaty Between the United States and Cuba, signed at Havana, January 14, 1926 (44 Stat. 2392), the United States has a bilateral extradition treaty with Cuba;Whereas, in January 2002, the Government of Cuba deported to the United States Jesse James Bell, a United States fugitive wanted on drug charges;Whereas, in March 2002, the Government of Cuba extradited drug trafficker Luis Hernando Gomez Bustamante to Colombia, and Gomez Bustamante was subsequently extradited to the United States in July 2007 to face drug trafficking charges; andWhereas it is imperative that the Government of Cuba abide by its extradition treaty with the United States and immediately extradite or expel to the United States those legally indicted or convicted of serious criminal offenses in the United States: Now, therefore, be itThat the Senate—(1)calls for the immediate extradition or expulsion to the United States of convicted felons Joanne Chesimard and William Morales and all other fugitives from justice who are receiving safe haven in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States;(2)urges the international community to continue to press for the immediate extradition or expulsion of all fugitives from justice who are receiving safe haven in Cuba; and(3)calls on the Secretary of State and the Attorney General to continue to press for the immediate extradition or expulsion from Cuba or from any other country of all fugitives from United States justice so that they may be tried and, if convicted, serve out their sentences.